Title: Thomas Jefferson to Isaac Hillard, 9 October 1810
From: Jefferson, Thomas
To: Hillard, Isaac


          
            Sir
            Monticello Oct. 9. 10.
          
           I duly recieved your letter of Sep. 10. and return you thanks for that & the pamphlet you were so kind as to inclose me. the health you enjoy at so good an old age, and the strength of mind evidenced in your pamphlet are subjects of congratulation to yourself and of thankfulness to him who gives them. I am sorry that a professor of religion should have given occasion for such a censure. it proves he has much to conquer in his own uncharitableness and that it is not from him his flock are to learn not to bear false witness against their neighbor. but as to so much of his pulpit Philippic as concerns myself I freely forgive him; for I feel no falsehood, and fear no truth. that you may long continue to enjoy health, happiness and a sound mind is my sincere prayer.
          
            Th:
            Jefferson
        